Advisory Action Attachment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
The rejections for claims 5, 8, and 9, respectively, are maintained and continues to be applicable for the reasons recited in the Final Rejection dated 12/31/2020.
Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.
On page 7 of the remarks, the Applicant argues the Office Action does not present a prima facie rejection because the rejection does not explain why the combination of reference would have been obvious. 
This argument is unpersuasive because WO’673, Mita, and JP’486 each are directed to a pneumatic tire for a passenger car comprising a tread having four circumferential grooves and five land portions.  Providing known features of a tread for a passenger car tire to the tread of the passenger car tire of WO’673 is obvious and reasonably yields predictable results.
On page 7 of the remarks, the Applicant states based upon a tire size and distance between adjacent sipes, the Office Action calculates the possible range for the number of sipes in each land portion and arbitrarily 
This argument is unpersuasive.  Providing known features of a tread for a passenger car tire to the tread of the passenger car tire of WO’ 673 is obvious and yields predictable results.  Using a known passenger car tire size (i.e. Mita) and a teaching of the distance between adjacent sipes provided in a tread for a passenger car tire (i.e. WO’673) results with a typical range for the number of sipes provided in a tread for a passenger car tire.  The Final Office Action provides an example wherein the claimed relationship is satisfied, contrary to Applicant’s argument of arbitrarily selecting a value.  
On page 8 of the remarks, the Applicant argues Mita does not disclose that D1/D2 is 1.5-2 and D1 is 0.01-0.08 times GD to produce benefits of increasing handling and stability of the tire. 
In response, the Applicant is incorrect.  Mita teaches the asymmetric shape and adjusting the drop lengths of the protruding shapes makes possible to increase handling and stability of the tire.  D1 and D2 are drop lengths and D1/D2 being 1.5-2 results an asymmetric shape.  See FIG. 2B.
On pages 8-9 of the remarks, the Applicant argues there is no articulated reasoning to select the D1/GD = 0.08, D1/D2
In response, this argument is unpersuasive because the selected values fall within the suitable ranges disclosed by Mita.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        04/05/2021